Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group II (claims 23 and 25-31 drawn to methods comprising analysis of miRNA expression) and the particular miRNA that is miR-3937 (SEQ ID NO:  51) in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that:
…once the methods for detecting colorectal cancer using the elected miRNA species are considered to be allowable, then combining the elected miRNA with any of the non-elected miRNAs should be considered and not be unduly burdensome to search and consider. Further, rejoinder would be appropriate for this reason as well.

This is not found persuasive because the search an examination for determination of allowability of the non-elected products requires consideration of the structural components of the products which may not be required for determining allowability of the elected methods. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, 4, 6, 11, 13, 14, 16, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2021.



Claim Objections
Claims 23 and 25-31 are objected to because the claims, drawn to methods, include reference to non-elected product claims, i.e.: “using the kit according to claim 1” (as recited in claim 23) and “using the device according to claim 11” (as recited in claim 28).  In the instant case the claims may be amended to recite the element required by the claims consistent with the election. For example (as relevant to claim 23): using a kit comprising a nucleic acid capable of specifically binding to miR-3937.
Appropriate correction is required.

Claim Rejection
Improper Markush-style Group
Claims 23 and 25-31 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a “single structural similarity” wherein the structural similarity is essential to a common use. See MPEP § 803.02.
Here each distinct element is considered to be a method comprising measuring an miRNA expression level using a kit, or device, with nucleic acids capable of specifically binding to different distinct miRNAs. The elected species is miR-3937.
The recited alternative elements (i.e.: the different methods employing probes directed to distinct miRNAs) do not share a single structural similarity, as each method relies the 
about 21 nucleotides in length. The fact that the polynucleotides comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of being indicative of the presence of colorectal cancer (as asserted by the specification and integral to the claimed methods). Accordingly, while the different polynucleotides are asserted to have the property of having some particular compared expression level in a colorectal cancer subject, they do not share a single structural similarity essential to this activity.
Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR



The phrase "significant structural element is shared by all of the alternatives" refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase "recognized class of chemical compounds" means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.
In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different particular miRNA as recited in the claims referenced in the instantly rejected claims have expression that is indicative of colorectal cancer.
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 23 and 25-31 are unclear over recitation of the phrase "using both of the
measured expression level and a control expression level in a sample from a healthy subject measured in the same way" (as recited in claims 23 and 28) with regard to evaluating whether or not a subject has colorectal cancer. The claims do not set forth any manner in which the measured expression level and the control expression level are in fact intended to be used to make the required evaluation. Where there are myriad methods for using gene expression levels (e.g.: direct comparison, as factors in a formula), it is unclear how Applicants intended for the claimed "evaluating" to be practiced. The rejection of claims under 35 USC 112 is appropriate where the metes and bounds, and required steps, of the claims are unclear. Furthermore, it is unclear what it means for two expression levels to be measured "in the same way." The specification does not define this phrase, and it is not clear if this requires that the same types of samples be used, if the same techniques be used or any other requirement. For example if the same technique is used to detect expression of the test sample in colorectal tissue but of the control in whole blood, has expression been measured "in the same way"? It could be answered yes, the same way was used because common primers and amplification conditions were used (for example) or it could be answered that, no, even though some things were the same the different samples results in this not being "the same way."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 and 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas and a natural phenomenon related to that abstract idea. This judicial exception is not integrated into a practical application as detailed below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).


Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong one. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- The claims recite a law of nature and an associated abstract idea.  
In particular, the claims (i.e.: each independent claim) recite "using both of the measured expression level and a control expression level in a sample from a healthy subject measured in the same way" for the purpose of evaluating whether or not a subject has colorectal cancer.
This limitation sets forth a relationship between the expression levels in the test and control samples and whether or not the subject has colorectal cancer, since the claims are directed to using expression levels to detect colorectal cancer in a subject. This naturally occurring relationship is a natural law, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Thus, the claims are directed to a natural law.
Additionally, the "evaluating" step in the claims sets forth "evaluating whether or not the subject has colorectal cancer" by "using" the measured expression level and a control expression level. This limitation is an abstract idea that is a mental process, which is the evaluating can occur in the human mind by somehow considering both data points and drawing a conclusion.

Step 2A, prong two. The judicial exception(s) to which the claims are directed are not clearly required to be integrated into a practical application.  There are no additional elements that integrate the judicial exceptions into a practical application, such as a method step applying the judicial exceptions by administering a particular treatment for colorectal cancer.  It is noted that while claims 27 and 31 recite “treating the subject”, there are not particular treatments required for the claims, and the claims encompass embodiments of “performing a diagnostic procedure” which is only the generic collection of more data, or observation.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the claims are directed only to steps that are data collection and analysis, which are not additional practical steps.  Even if one were to consider the methods as they may includes obtaining a sample, and detecting miRNA content in the sample, such steps related to analysis of miRNA transcript content are routine and conventional in the art.  In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;



viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Additionally, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. 
Furthermore it is noted that the prior art teaches the analysis of miRNA gene expression in samples and controls, and in association with cancer.  Using a kit or device, as broadly recited in the claims, was well-established, routine and conventional in the art at the time the invention was made.  For example, the commercially available miScript™ miRNA PCR Array (384-well, 384HC) Human miRBase Profiler HC Plate 3 from Qiagen (2012) was sold for real time measuring of hsa-miR-3937 expression using microRNA miScript Primer Assays.  And the prior art of Di Leva et al (2013) and Phua et al (2014) teach that the detection any evaluation of comprehensive sets of miRNAs in cancer and control subjects was well know in the art.  Additionally, when discussing ways to detect colorectal cancer, the specification teaches employing conventional assays such as commercially available TaqMan or miScript assays, or according to routine methods known in the art such as Northern blot, Southern blot, in situ hybridization, or a quantitative amplification technique (paragraphs 549-552).


Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘"transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add "enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility.'



Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for detecting colorectal cancer in a human subject, comprising:
measuring an expression level of hsa-miR-3937 in a blood sample from the subject;
comparing the measured expression level of hsa-miR-3937 to a control expression level of hsa-miR-3937 obtained from a blood sample from a human subject that does not have colorectal cancer;
detecting an increases level of hsa-miR-3937 in the blood sample from the subject as compared to the control expression level of hsa-miR-3937 obtained from a blood sample from human that does not have colorectal cancer, wherein the increased level of has-miR-3937 indicates that the individual has colorectal cancer.

does not reasonably provide enablement for the methods as claimed which broadly encompass any types of samples from any subject of interest and any levels of hsa-miR-3937 (as consonant with the election).  The specification does not enable any 
Nature of the invention and the breadth of the claims
The claims are drawn to a method for detecting colorectal cancer in a subject, and broadly encompass the analysis of any subject organism. The claims are directed to measuring an expression level of a target nucleic acid and encompass measuring the level in any type of sample from the subject (e.g.: blood, skin, any organ or tissue, cancer or non-cancer tissue) and a control subject. The claims encompass detecting any level of the target nucleic acid and any use of the control expression level (e.g.: the level in the subject may be higher or lower than any control). While the claims require a kit or device with comprising a nucleic acid capable of specifically binding to miR-3937 (as consonant with the election), the claimed methods do not appear to specifically require that the miR-3937 level is used in the detecting (e.g.: a kit comprising the probes may have other probes wherein expression of different target nucleic acids
is measured).
Direction provided by the specification and working example
The instant specification provides an example of the analysis of miRNA expression levels related to the presence of the colorectal cancer phenotype. The specification provides that in the analysis of RNA obtained from serum samples of colorectal cancer patients, the particular miRNA that is hsa-miR-3937 is increased in serum of patients having colorectal cancer as compared to the level of hsa-miR-3937 in serum samples from a healthy control subject (e.g.: p.193).

State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to the analysis of mRNA expressed in any sample is high, the unpredictability in associating any gene expression level, or comparison thereof, with the presence of colorectal cancer, as encompassed by the claims is higher. Such unpredictability is demonstrated by the related art. 
Because the claims encompass the analysis of gene expression in any organism, whereas the specification teaches only the analysis of human samples, it is relevant to point out the unpredictability in extrapolating results regarding the asserted association of an allele with a phenotype in humans to any other organism. Hoshikawa et al (2003) (cited on the IDS 02/13/2020) teaches unpredictability with regard to applying gene expression results among different organisms. The reference teaches the analysis of gene expression in lung tissue in response to hypoxic conditions which lead to pulmonary hypertension (Fig. 1). The reference teaches that the gene expression profile in mouse is different from that observed in rat (Tables 1-4; p.209 -Abstract). Thus it is
unpredictable as to whether or any genes that are cancer-related in humans are in fact applicable to diagnosing cancer in any other non-human organism.
Because claims generically encompass analyses of any gene expression in any sample type, and comparison standards from any sample tissue type, whereas the 
Furthermore, where the claims encompass the detection of any levels of gene expression whereas the specification teaches only an increase in miR-3937 expression as associated with colorectal cancer, it is important to recognize the variability of individual gene expression.  Cheung et al (2003) (cited on the IDS of 02/13/2020) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Such experimentation would require case:control analysis of any biological sample type of interest from any subject animal of interest. Because the claims does not require any particular gene expression values for accurate 
Conclusion        Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention in the full scope as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634